                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 18-00036-08-CR-W-BCW
                                                 )
 ANTHONY PELTIER,                                )
                                                 )
                               Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On June 30, 2019, the Grand Jury returned a multi-count Indictment
against multiple Defendants. Defendant Anthony Peltier was charged with being involved in an
illegal drug distribution conspiracy (Count 1) and accessory after the fact to murder (Count 10).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: David Raskin, David Wagner, and Barry Kent Disney, I
           Case Agent: Special Agent Jason Ramsey, FBI
     Defense: Travis Poindexter
           Investigator: Gina Slack

OUTSTANDING MOTIONS: The motion below is of less importance for Defendant Peltier.
Nonetheless, the Government will work with defense counsel on this matter.
 02/25/2020        view387    MOTION Government's Motion to Schedule Sensitive Pretrial
                              Disclosures by USA as to Shawn Burkhalter, Joshua Nesbitt,
                              Joslyn Lee, Nickayla Jones, Autry Hines, Rachel Ryce, Sharika
                              Hooker, Anthony Peltier. Suggestions in opposition/response due
                              by 3/10/2020 unless otherwise directed by the court. (Raskin,
                              David) (Entered: 02/25/2020)


TRIAL WITNESSES:
     Government: 50 without stipulations
     Defendant: 10 witnesses, including the Defendant




        Case 4:18-cr-00036-BCW Document 777 Filed 08/31/21 Page 1 of 2
TRIAL EXHIBITS:
     Government: approximately 200 exhibits
     Defendant: approximately 30 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( ) Possibly for trial; (x) Likely a plea will be worked out

TRIAL TIME: 2 ½ weeks total
     Government’s case including jury selection: 14 day(s)
     Defendant: 3-4 day(s)

STIPULATIONS: None at this time but anticipate stipulations will be worked out

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: None filed. Due on or before September 7, 2021.
             Defendant: None filed. Due on or before September 7, 2021.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before September 15, 2021.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before September 15, 2021.


TRIAL SETTING: Criminal jury trial docket set for September 20, 2021.

       Please note: This matter will be tried with U.S.A v. Peltier, 17-00349-01-CR-W-HFS.
       Defendant would prefer to start trial the second week.


       IT IS SO ORDERED



                                                       /s/ Lajuana M. Counts
                                                      LAJUANA M. COUNTS
                                                      UNITED STATES MAGISTRATE JUDGE

                                                 2

         Case 4:18-cr-00036-BCW Document 777 Filed 08/31/21 Page 2 of 2
